Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 24, 2021

                                            No. 04-21-00078-CV

                      IN RE HENRY J. LIMITED PARTNERSHIP, Relator

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on March 24, 2021.



                                                                     _____________________________
                                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 15945, styled Permian Highway Pipeline, LLC v. Henry J. Limited
Partnership and Central Texas Electric Cooperative, Inc., pending in the 216th Judicial District Court, Gillespie
County, Texas, the Honorable Albert D. Pattillo, III presiding.